Title: To George Washington from Edward Hand, 4 July 1783
From: Hand, Edward
To: Washington, George


                        
                            Sir
                            Orderly Office 4th July 1783
                        
                        Anxious to complete the returns of the Army for the last month I calld for a return from Hazens regiment—on
                            the evening of the 2d Instant I received one signed William Satterlee Major Commanding—as I had
                            not before known Major Satterlee (as such) as his promotion & that of several others mentioned in the return have
                            not been communicated to me through the regular Channels, and as the return was very imperfect in other respects, I
                            returned it to Genl Hazen accompanied by a letter of which the Inclosed is a Copy, and recd his answer on the back of a
                            new return Signed by himself—from this return & Genl Hazens letter, copies of which I inclose for your Excys
                            perusal you will perceive that the Gentlemen said to be promoted have not received their new Commissions—I am therefore at
                            a loss how to Act, and beg your Excy will be pleased to inform me if I am to receive & record the return in its
                            present form. with much respect I have the honor to be your Excellys most Obedt & most Hble
                                Servt
                        
                        
                            Edwd Hand

                        
                        
                            Orderly Office July 4th 1783
                        
                        
                            Captain Carlile begs (if the vacancies in Hazens Regiment are to be filled) the promotion of the fourth
                                Major in the Regiment may be suspended untill the relative Rank between himself & Capt. Popham can be
                                ascertained—or untill a Return from the Commander in Chief shall declare the person who is entitled to fill it.
                        

                    